Citation Nr: 1752609	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1972 to May 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

Service connection for the bilateral hearing loss was previously denied by an April 2011 rating decision, notice of which was issued on May 3, 2011.  The Veteran did not appeal the April 2011 determination.  However, VA received new and material evidence specific to the claim for bilateral hearing loss, within the appeal period for the April 2011 rating decision.  Specifically, such consisted of evidence, received by VA in July 2011, in the form of a July 2011 private audiologist opinion and lay statements from family members dated in May 2011.  If new and material evidence is received during an applicable appellate period following a RO decision (one year following issuance of notice of a rating decision or 60 days following issuance of a statement of the case), then the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board finds that, as the April 2011 rating decision must be reconsidered pursuant to 38 C.F.R. § 3.156 (b), in light of receipt of the new and material evidence received within the appeal period, the claim should be addressed on the merits de novo as listed on the title page.

Additionally, the August 2012 rating decision implicitly adjudicated the claim on the merits de novo as it confirmed and continued the previous denial of bilateral hearing loss and the subsequent March 2014 statement of the case expressly adjudicated the claim on the merits de novo.  Accordingly, the Board finds that it would not be prejudicial to the Veteran for the Board to address the merits of the claim, de novo.  Additionally, the Board notes that the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. § 20.304 (2017).  Hence, as receipt of that additional evidence did not extend the period to appeal the April 2011 rating decision, the August 2012 rating decision is on appeal, although, as the benefit sought is granted below, the date of receipt of the claim which served as the basis for the April 2011 rating decision is for consideration.

In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

During the February 2017 Board hearing, the Veteran submitted additional evidence, in the form a June 2014 private opinion from a hearing instruments specialist, and waived consideration of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2017).  In this regard, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, and the record reflects that the additional evidence was submitted by the Veteran.  Nonetheless, as noted above, the Veteran also waived review by the AOJ of the additional evidence.  Thus, Board may proceed with appellate review.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.

2.  Resolving all doubt in his favor, the Veteran's tinnitus is as likely as not related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 1131, 1112, 1113, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, given the grant of service connection for bilateral hearing loss and tinnitus, discussion of the impact of VA's statutory and regulatory notice and duty to assist provisions on these issues, including pursuant including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010), is not necessary, and any deficiencies, if any exist, are harmless.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during active service.  Specifically, February 2017 testimony, the Veteran asserted hearing loss and tinnitus onset during service due to noise exposure from working on jet airplanes. 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has bilateral hearing loss disability for VA purposes.  The Veteran was afforded a VA audiological examination in August 2010 as well as July 2012 and November 2013 hearing loss and tinnitus disability benefits questionnaires.  Each examiner provided diagnoses of bilateral sensorineural hearing loss and the July 2012 and November 2013 examiners also diagnosed tinnitus.  Additionally, audiometric testing during each examination revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss and tinnitus is established by the evidence.  The Board will accordingly consider whether the Veteran's present bilateral hearing loss disability and tinnitus was incurred during or is related to service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veterans' service treatment records reveals an August 1975 service treatment record documented the Veteran's left ear decibel threshold at the relevant frequency of 4000 Hertz was elevated, and demonstrated some degree of hearing loss per Hensley v. Brown, 5 Vet. App 155 (1993), but the audiometric findings did not meet the definition of hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Furthermore, the Veteran's April 1976 examination, conducted in conjunction with separation from service, did not demonstrate hearing loss for VA purposes, although in his April 1976, Report of Medical History, also provided in conjunction with separation from service, the Veteran did indicate he did not know if he had hearing loss in response to a question regarding the existence of hearing loss.  Other service treatment records do not reference noise exposure or hearing loss during service and other in-service audiometric testing did not demonstrate hearing loss for VA purposes; however, the Veteran's form DD-214 lists his military occupation specialty as aircraft environmental system repairman.  Thus, as the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss and tinnitus.

Finally, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's bilateral hearing loss disability and tinnitus, and an in-service disease or injury, has also been met. 

As to the origin of the Veteran's hearing loss, the August 2010 VA examiner opined that although military noise exposure was conceded, it was less than likely that hearing loss was related to military noise exposure as the Veteran's hearing was documented to be normal at entrance and separation from service and a significant shift in hearing acuity was not noted when the entrance and separation evaluations were compared.  With respect to hearing loss, the July 2012 VA examiner, the same examiner who provided the August 2010 examination report, provided the same opinion as she had in August 2010 with respect to hearing loss.  With respect to tinnitus, which was not addressed in the earlier August 2010 VA examination report, the July 2012 VA examiner found that although military noise exposure was conceded, it was less than likely that tinnitus was related to military noise exposure as records did not suggest a history of acoustic trauma occurring during the Veteran's time in service.  Specifically, the July 2012 examiner noted the Veteran's hearing was documented to be normal at entrance and separation from service and a significant shift in hearing acuity was not noted when the entrance and separation evaluations were compared.  Therefore, as no evidence of acoustic trauma occurring during service was noted in the Veteran's records, the July 2012 VA examiner opined it would be less than likely that the Veteran's tinnitus was related to military noise exposure.  The July 2012 VA examiner also noted the Veteran reported a significant history of occupational noise exposure occurring post service from working at a packing house, and thus found additional noise exposure, aging and health conditions, occurring since service, could not be ruled out as possible contributing factors to the Veteran's current tinnitus. 

Thereafter, a November 2013 VA examiner opined the Veteran's hearing was documented to be normal for VA rating purposes in both ears on all evaluations completed during service, and specifically, although a 1975 in-service audiogram noted a shift at the frequency of 6000 Hertz in the right ear, his subsequent exams documented that the shift did not persist, and thus the shift was temporary and was not a permanent threshold shift.  Thus, the November 2013 VA examiner opined that would be less than likely that the Veteran's current hearing loss was related to military noise exposure as his hearing was documented to be normal for VA rating purposes throughout service and hearing acuity was documented to have remained stable with no permanent threshold shifts occurring during service.

The August 2010, July 2012 and November 2013 opinions tends to weigh against the claims; however, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet App. at 159.  Additionally, with respect to the August 1975 service treatment record, the November 2013 VA examiner addressed threshold shift of the Veteran's right ear at 6000 Hertz, which is not one of the relevant frequencies, rather than the germane August 1975 finding that the Veteran's left ear decibel threshold at the relevant frequency of 4000 Hertz was elevated.  Additionally, contrary to the finding of the November 2013 VA examiner, the Veteran reported, in the July 2012 disability benefit questionnaire and in February 2017 testimony, that during his post-service employment in the meat packing plant he utilized hearing protection.  

Furthermore, in contrast to the August 2010, July 2012 and November 2013 examiner's findings, in a July 2011 letter, a private audiologist found, in part, that if the Veteran worked on a flight line or around jet engines, it was likely that these decibel levels were a contributing factor to his current hearing loss.  Additionally, in a June 2014 letter, a private hearing instrument specialist opinioned that the Veteran's sensorineural hearing loss was a type of hearing loss typically caused by noise exposure, and that based upon the audiogram that was performed prior to Veteran's entrance to the military, he did not have pre-existing sensorineural hearing loss, and his job duties as described in his service documents would be sufficient to cause this irreversible damage.

Moreover, notably, throughout the appeal period, including in February 2017 testimony, the Veteran reported diminished hearing and tinnitus which onset during service.  Such is supported by statements from the Veteran's family members, received by VA in July 2011, which reported the Veteran experienced difficulty hearing for many years.  These statements include a statement from the Veteran's spouse in which she reported she noticed the Veteran experienced difficulty hearing and complained of tinnitus shortly after she first met him in 1976, and his sister, who noted he had difficulty hearing after his return from service.  The Veteran and his family members are competent to testify as to observable symptoms such as hearing difficulty, ringing in the ears and observable manifestations of such, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's testimony and his family members statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.  Furthermore, in February 2017, the Veteran testified that within one year of separation of service, hearing loss was shown during a post-service employment examination and that he delayed in filing a claim due to his concern about Veterans, who in his mind, had more severe disabilities than his audiological issues.

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss disability and tinnitus are etiologically related to noise exposure in service.  The evidence shows that the Veteran presently has bilateral hearing loss disability and tinnitus and had exposure to acoustic trauma in service.  There is also competent and credible clinical evidence linking his hearing loss and tinnitus to his active service.  Thus, resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss and tinnitus are in fact related to service.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


